Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendment filed 5/10/2022.

Status of Claims
Claims 1, 7 and 16 are amended. Claims 1-24 are pending in the application.

Priority
Priority documents filed on 11/11/2020 and on 12/31/2020 are acknowledged. 

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 5/20/2022, and on 5/10/2022 were filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
(A). Regarding objection to spec: Applicant's amendment appropriately addressed the objection to spec. The objection to spec has been withdrawn.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 10489138 B1, hereinafter “Wu”) in view of Butcher et al (US 20160202964 A1, hereinafter, “Butcher”), Maeda et al (US 20100175061 A1, hereinafter, “Maeda”) and NELSON-GAL et al (US 20210044579 A1, hereinafter, “NELSON-GAL”).

Regarding claim 1, Wu teaches One or more non-transitory computer readable media encoded with instructions which, when executed by one or more processors of a central computing system, cause the central computing system to: 
connect with multiple service domains (col 4, lines 57-61, “Each of the host systems 14a-14n and the data storage system 12 included in the system 10 may be connected to the communication medium 18 by any one of a variety of connections as may be provided and supported in accordance with the type of communication medium 18.”); 
determine that at least one service domain of the multiple service domains is eligible for upgrade (col 12, lines 6-13, “A determination is made regarding whether customer configuration data for a storage system satisfies upgrade requirements indicated by a set of rules indicated by an upgrade path database 106 (Step 310). Upon determining that the customer configuration data for the storage system satisfies the upgrade requirements, the storage software is upgraded to a new version (Step 312).”); 
Wu does not explicitly teach
store an upgrade package for the at least one service domain at a storage service separate from the central computing system; 
communicate access credentials comprising an access key ID to the storage service to the at least one service domain;
receive a communication from the at least one service domain indicative of upgrade status responsive to the at least one service domain having accessed the upgrade package at the storage service; and 
update a state management database based on the communication.
Butcher teaches 
store an upgrade package for the at least one service domain at a storage service separate from the central computing system (para [0037], “…methodology 600 starts in step 602 and 604 with firmware update package 452 stored on external network storage 450 (e.g., by a firmware vendor)…”, referring fig. 4, where there is a host processing device and a network storage, the host processing device reads on the central computing system, and the network storage reads on the storage service separate from the central computing device (host processing device)); 
Wu and Butcher are analogous art because both deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu and Butcher before him/her before the effective filing date of the claimed invention, to incorporate the features of Butcher into Wu because Butcher’s teaching provides advantages over prior art (Butcher, para [0011]).
Neither Wu nor Butcher explicitly teaches
communicate access credentials comprising an access key ID to the storage service to the at least one service domain; 
receive a communication from the at least one service domain indicative of upgrade status responsive to the at least one service domain having accessed the upgrade package at the storage service; and 
update a state management database based on the communication.
Maeda teaches 
communicate access credentials comprising an access key ID to the storage service to the at least one service domain (para [0201], “…, and then transmits the acquired 
access information acquisition key to the install modules that have issued the acquisition request.”);
The combination of Wu and Butcher along with Maeda are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Butcher and Maeda before him/her before the effective filing date of the claimed invention, to incorporate the features of Maeda into Wu and Butcher because “it is possible to reduce the risk that secret data included in the application will be leaked outside” (Maeda, para [0011]).
None of Wu, Butcher and Maeda explicitly teaches 
receive a communication from the at least one service domain indicative of upgrade status responsive to the at least one service domain having accessed the upgrade package at the storage service; and 
update a state management database based on the communication.
NELSON-GAL teaches 
receive a communication from the at least one service domain indicative of upgrade status responsive to the at least one service domain having accessed the upgrade package at the storage service (para [0152], “…the processor may generate feedback information, which may indicate whether the firmware file was sent to the passive device and/or include the state transition information pulled from the passive device.”); and 
update a state management database based on the communication (para [0091], “…The CUS 202 component may receive and use the feedback to update the result counts 412 IE of the firmware profile 400 IE and perform other similar operations.”).
The combination of Wu, Butcher and Maeda along with NELSON-GAL are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Butcher, Maeda and NELSON-GAL before him/her before the effective filing date of the claimed invention, to incorporate the features of NELSON-GAL into Wu, Butcher and Maeda because NELSON-GAL’s teaching provides an improved solution over prior art (NELSON-GAL, para [0003-0004]).

Regarding claim 4, Wu as modified by Butcher, Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 1, Wu further teaches wherein the determination that the at least one service domain is eligible for upgrade is further based on information about instances of applications executing at the at least one service domain (fig. 5, step 306).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Butcher, Maeda and NELSON-GAL as applied to claim 1, in further view of SARKAR et al (US 20200097274 A1, hereinafter, “SARKAR”).

Regarding claim 2, Wu as modified by Butcher, Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 1, but does not explicitly teach wherein the multiple service domains include at least one cloud computing system service domain and at least one computing cluster service domain.
SARKAR teaches 
wherein the multiple service domains include at least one cloud computing system service domain and at least one computing cluster service domain (para [0025], “…The cluster 402 is located at a network edge between a LAN 406 and a cloud service 408,…”).
The combination of Wu, Butcher, Maeda and NELSON-GAL along with SARKAR are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Butcher, Maeda, NELSON-GAL and SARKAR before him/her before the effective filing date of the claimed invention, to incorporate the features of SARKAR into Wu, Butcher, Maeda and NELSON-GAL because SARKAR’s teaching solves disadvantages of prior art (SARKAR, para [0004]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Butcher, Maeda and NELSON-GAL as applied to claim 1, in further view of Mahajan et al (US 20160098265 A1, hereinafter, “Mahajan”).

Regarding claim 3, Wu as modified by Butcher, Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 1, but does not explicitly teach wherein the instructions further cause the central computing system to: 
generate the upgrade package by confirming compatibility between a plurality of software elements included in the upgrade package, the plurality of software elements forming a software stack.
Mahajan teaches 
wherein the instructions further cause the central computing system to: 
generate the upgrade package by confirming compatibility between a plurality of software elements included in the upgrade package, the plurality of software elements forming a software stack (para [0006], “…perform the verification and the selection iteratively for each of the dependent modules in the initial set until the dependent modules are compatible with the updated version of the application, wherein the iterative verification and selection updating the modified set; associate modified set of dependent modules to the updated version of the application,…”).
The combination of Wu, Butcher, Maeda and NELSON-GAL along with Mahajan are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Butcher, Maeda, NELSON-GAL and Mahajan before him/her before the effective filing date of the claimed invention, to incorporate the features of Mahajan into Wu, Butcher, Maeda and NELSON-GAL because Mahajan’s teaching provides improvement over prior art (Mahajan, para [0204]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Butcher, Maeda and NELSON-GAL as applied to claim 1, in further view of Dhanabalan et al (US 20190342182 A1, hereinafter, “Dhanabalan”).

Regarding claim 5, Wu as modified by Butcher, Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 1, Butcher further teaches wherein the access credentials to the storage service are communicated to the at least one service domain responsive to a command from a user to upgrade the at least one service domain (para [0037], “…and with retrieval of custom UEFI capsule 417 by the remote access controller (RAC) 425 or other out-of-band processing device of information handling system from an external source, e.g., such as from across network 460 from a firmware update vendor….” wherein the retrieval of custom UEFI capsule reads on a command from a user to upgrade. para [0035], “…instruction metadata payload 590 may also include locator information 594 in the form of a locator table (Table 2) that includes payload binary image identifier information (ImageTypeID identifies the Firmware image to be updated) for a given binary image 453 (e.g., firmware payload component A, new version firmware payload component B*, new firmware payload component C), together with its corresponding local or remote storage location (e.g., network storage path name, local storage path name, directory tree, etc.), e.g., stored in update package 452 on external network storage 450 in this example.….” wherein remote storage location reads on access credentials. For motivation to combine, please refer to office action regarding claim 1); but does not explicitly teach wherein the instructions further cause the central computing system to: 28 4815-0000-2516\7Docket No. PAT-1143/P288373.US.03 
display, via a manager interface in communication with the central computing system, an indicator that the at least one service domain is eligible for upgrade;  
Dhanabalan teaches 
wherein the instructions further cause the central computing system to: 28 4815-0000-2516\7Docket No. PAT-1143/P288373.US.03 
display, via a manager interface in communication with the central computing system, an indicator that the at least one service domain is eligible for upgrade (para [0024], “…the server computing device 102 may generate a graphical user-interface for display to a user that (e.g., at a IoT device or other client device) visualizes the various IoT devices and clusters capable of upgrade….”);
The combination of Wu, Butcher, Maeda and NELSON-GAL along with Dhanabalan are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Butcher, Maeda, NELSON-GAL and Dhanabalan before him/her before the effective filing date of the claimed invention, to incorporate the features of Dhanabalan into Wu, Butcher, Maeda and NELSON-GAL because Dhanabalan’s teaching “automatically identifies the most efficient times to upgrade software” (Dhanabalan, Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Butcher, Maeda and NELSON-GAL as applied to claim 1, in further view of Suarez et al (US 20170180346 A1, hereinafter, “Suarez”).

Regarding claim 6, Wu as modified by Butcher, Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 1, but does not explicitly teach wherein the storage service includes a container registry and a data repository, wherein communicating access credentials to the at least one service domain comprises: 
communicating a first access credential and a second access credential to the at least one service domain, the first access credential providing access to the container registry, the second access credential providing access to the data repository.
Suarez teaches 
wherein the storage service includes a container registry and a data repository (para [0021], “…a system including a container registry comprising one or more repositories…”), wherein communicating access credentials to the at least one service domain comprises: 
communicating a first access credential and a second access credential to the at least one service domain, the first access credential providing access to the container registry, the second access credential providing access to the data repository (para [0061], “…a customer associated with a repository may request that the repository be scanned for the presence of specified credentials (e.g., such as if an application were compiled with hardcoded access credentials)….” para [0074], “…The container registry proxy 662 may have access to a key management service, such as the key management service 220, for decrypting and obtaining information from the authorization token, such as credentials and/or additional information about the customer and/or the customer account…” the cited two paragraphs suggest that to access the registry and the data repository, two sets of access credentials are required, hence make the claim feature obvious).
The combination of Wu, Butcher, Maeda, NELSON-GAL along with Suarez are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Butcher, Maeda, NELSON-GAL and Suarez before him/her before the effective filing date of the claimed invention, to incorporate the features of Suarez into Wu, Butcher and NELSON-GAL because Suarez’s teaching improves the efficiency of computing systems (Suarez, para [0025]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al (US 20160202964 A1, hereinafter, “Butcher”) in view of Maeda et al (US 20100175061 A1, hereinafter, “Maeda”) NELSON-GAL et al (US 20210044579 A1, hereinafter, “NELSON-GAL”).

Regarding claim 7, Butcher teaches One or more non-transitory computer readable media encoded with instructions which, when executed by one or more processors of a service domain, cause the service domain to: 
receive a communication from a cloud manager including access credentials [comprising an access key ID] to a storage service separate from the cloud manager, the storage service having an upgrade package (para [0038], “…in step 606 host processing device 410 may execute FMP-based pre-boot software 411 in an out-of-band manner (i.e., separate from and outside a host OS of system 400 prior to system and OS booting) to retrieve contents of custom UEFI capsule 417 from RAC embedded memory 419. …, as well as to read instruction metadata payload information 590 of the retrieved custom UEFI capsule contents in step 608, e.g., including identifier information 592 (e.g., identifier Table 1 of FIG. 5) and locator information 594 (e.g., locator Table 2 of FIG. 5)….” wherein the locator information reads on access credentials, the RAC and the network storage are connected in a network, which is analogous to cloud, the RAC reads on a cloud manager); 
download, from the storage service, using the access credentials, selected items included in the upgrade package which are different from items located at a local memory of the service domain (para [0040], “Host processing device 410 may execute FMP-based pre-boot software 411 in step 610 to analyze the locator information 494 to determine the identity and location of the particular binary firmware image 453 to retrieve from the firmware update package 452 in a manner described in relation to FIG. 5…”); 
after download of the selected items, upgrade a software stack of the service domain using the selected items (para [0040], “…and to complete firmware update on the target device of system 400 by loading the firmware update into non-volatile memory of the target device”); and 
Butcher does not explicitly teach
(receive a communication from a cloud manager including access credentials) [comprising an access key ID] (to a storage service separate from the cloud manager, the storage service having an upgrade package);
communicate download status of the upgrade package to the cloud manager during downloading of the selected items; 
communicate upgrade status for the service domain to the cloud manager at least in part during upgrading.
Maeda teaches 
(receive a communication from a cloud manager including access credentials) [comprising an access key ID] (…) (para [0201], “…, and then transmits the acquired 
access information acquisition key to the install modules that have issued the acquisition request.”);
Butcher and Maeda are analogous art because both deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher and Maeda before him/her before the effective filing date of the claimed invention, to incorporate the features of Maeda into Butcher because “it is possible to reduce the risk that secret data included in the application will be leaked outside” (Maeda, para [0011]).
Neither Butcher nor Maeda explicitly teaches 
communicate download status of the upgrade package to the cloud manager during downloading of the selected items; 
communicate upgrade status for the service domain to the cloud manager at least in part during upgrading.
NELSON-GAL teaches 
communicate download status of the upgrade package to the cloud manager during downloading of the selected items (para [0152], “…the processor may generate feedback information, which may indicate whether the firmware file was sent to the passive device and/or include the state transition information pulled from the passive device.”); and 
communicate upgrade status for the service domain to the cloud manager at least in part during upgrading (para [0091], “…The CUS 202 component may receive and use the feedback to update the result counts 412 IE of the firmware profile 400 IE and perform other similar operations.”).
The combination of Butcher and Maeda along with NELSON-GAL are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda and NELSON-GAL before him/her before the effective filing date of the claimed invention, to incorporate the features of NELSON-GAL into Butcher and Maeda because NELSON-GAL’s teaching provides an improved solution over prior art (NELSON-GAL, para [0003-0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of Chinn et al (US 20130332916 A1, hereinafter, “Chinn”).

Regarding claim 8, Butcher as modified by Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein the instructions further cause the service domain to: 
identify the selected items by comparing an upgrade directory of the upgrade package to an existing release directory at the service domain.
Chinn teaches 
wherein the instructions further cause the service domain to: 
identify the selected items by comparing an upgrade directory of the upgrade package to an existing release directory at the service domain (para [0041], “…The version of the application on the client device is compared 460 to the most recent update of the software application and the appropriate manifest file is selected 470. …”).
The combination of Butcher, Maeda and NELSON-GAL along with Chinn are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda and NELSON-GAL and Chinn before him/her before the effective filing date of the claimed invention, to incorporate the features of Chinn into Butcher, Maeda and NELSON-GAL because Chinn’s teaching “addresses the deficiencies known in the present state of the art and provides a novel solution and improvement” (Chinn, para [0008]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of Chauhan et al (US 20210084670 A1, hereinafter, “Chauhan”).

Regarding claim 9, Butcher as modified by Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein the instructions further cause the service domain to: 
schedule the download of the selected items based on a network status of a network used by the service domain to access the storage service.
Chauhan teaches 
wherein the instructions further cause the service domain to: 
schedule the download of the selected items based on a network status of a network used by the service domain to access the storage service (para [0105], “…In embodiments where the predetermined retry interval increases between subsequent re-polling attempts, the amount of increase may be statically determined based on … a measurable parameter such as network congestion, …. For example, an urgent security patch may be given a more slowly increasing interval rate retry scheduling function…”).
The combination of Butcher, Maeda and NELSON-GAL along with Chauhan are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda and NELSON-GAL and Chauhan before him/her before the effective filing date of the claimed invention, to incorporate the features of Chauhan into Butcher, Maeda and NELSON-GAL because Chauhan’s teaching provide advantageous techniques which are applicable to various environments (Chauhan, para [0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of Kurian et al (US 20160216959 A1, hereinafter, “Kurian”).

Regarding claim 10, Butcher as modified by Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein the instructions further cause the service domain to: 
schedule the upgrade of the software stack based on predicted demand of the service domain.
Kurian teaches 
wherein the instructions further cause the service domain to: 
schedule the upgrade of the software stack based on predicted demand of the service domain (para [0045], “…the provisioning module is configured to determine and automatically implement an optimal schedule (i.e., staging) for deployment of new services or service modules, service revision updates and/or service revision rollbacks. The determination of the optimal schedule/staging may be based on one or more of (i) predetermined lifecycle levels assigned to networked devices 20 in the enterprise that execute the service delivery application 400…” wherein predetermined lifecycle levels read on predicted demand).
The combination of Butcher, Maeda and NELSON-GAL along with Kurian are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda, NELSON-GAL and Kurian before him/her before the effective filing date of the claimed invention, to incorporate the features of Kurian into Butcher, Maeda and NELSON-GAL because Kurian’s teaching provide techniques for automatically determining optimal schedule for deploying software update (Kurian, para [0006-0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of LEE et al (US 20200092789 A1, hereinafter, “LEE”).

Regarding claim 11, Butcher as modified by Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein the service domain includes a plurality of clustered nodes, wherein successful download of the items in the upgrade package to the local memory of the service domain is shown when the selected items are accessible to each of the plurality of clustered nodes of the service domain.
LEE teaches 
wherein the service domain includes a plurality of clustered nodes (Fig. 2 shows plurality of vehicles in communication, which is analogous to a service domain with a plurality of nodes), wherein successful download of the items in the upgrade package to the local memory of the service domain is shown when the selected items are accessible to each of the plurality of clustered nodes of the service domain (para [0068], “The download information of the update file may include information related to corresponding software, an update file name, a total time required for downloading, an elapsed time, a remaining time, a total size of the update file, a downloaded file size, and a remaining file size, and further include a downloading date. The download information may be displayed as a progress bar.”).
The combination of Butcher, Maeda and NELSON-GAL along with LEE are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda, NELSON-GAL and LEE before him/her before the effective filing date of the claimed invention, to incorporate the features of LEE into Butcher, Maeda and NELSON-GAL because LEE’s teaching provide techniques for showing progress of update downloading so the user is aware of where the downloading process is (LEE, para [0068]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of Suarez et al (US 20170180346 A1, hereinafter, “Suarez”).

Regarding claim 12, Butcher as modified by Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein the storage service includes a container registry and a data repository and the access credentials received from the cloud manager include a first access credential corresponding to the container registry and a second access credential corresponding to the data repository.
Suarez teaches 
wherein the storage service includes a container registry and a data repository (para [0021], “…a system including a container registry comprising one or more repositories…”) and the access credentials received from the cloud manager include a first access credential corresponding to the container registry and a second access credential corresponding to the data repository (para [0061], “…a customer associated with a repository may request that the repository be scanned for the presence of specified credentials (e.g., such as if an application were compiled with hardcoded access credentials)….” para [0074], “…The container registry proxy 662 may have access to a key management service, such as the key management service 220, for decrypting and obtaining information from the authorization token, such as credentials and/or additional information about the customer and/or the customer account…” the cited two paragraphs suggest that to access the registry and the data repository, two sets of access credentials are required, hence make the claim feature obvious).
The combination of Butcher, Maeda and NELSON-GAL along with Suarez are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda, NELSON-GAL and Suarez before him/her before the effective filing date of the claimed invention, to incorporate the features of Suarez into Butcher, Maeda and NELSON-GAL because Suarez’s teaching improves the efficiency of computing systems (Suarez, para [0025]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of Lindberg et al (US 20200159747 A1, hereinafter, “Lindberg”) and ATTARD (US 20190146773 A1, hereinafter, “ATTARD”).

Regarding claim 13, Butcher as modified by Maeda and NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein downloading the selected items comprises: 
retrieving, from a container registry, docker images included in the upgrade package; and 
downloading, from a data repository, release files for items included in the upgrade package.
Lindberg teaches 
wherein downloading the selected items comprises: 
retrieving, from a container registry, docker images included in the upgrade package (para [0055], “…(iii) an ontology for Enterprise level Docker Registry and Repositories, and Docker Hub for Docker images search, discovery, retrieve, categorization and orchestration;…”);
The combination of Butcher, Maeda and NELSON-GAL along with Lindberg are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda, NELSON-GAL and Lindberg before him/her before the effective filing date of the claimed invention, to incorporate the features of Lindberg into Butcher, Maeda and NELSON-GAL because Lindberg’s teaching provides advantages over prior art (Lindberg, para [0055]).
None of Butcher, Maeda, NELSON-GAL and Lindberg explicitly teaches 
downloading, from a data repository, release files for items included in the upgrade package.
ATTARD teaches 
downloading, from a data repository, release files for items included in the upgrade package (fig. 6, step 608).
The combination of Butcher, Maeda, NELSON-GAL and Lindberg along with ATTARD are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda, NELSON-GAL, Lindberg and ATTARD before him/her before the effective filing date of the claimed invention, to incorporate the features of ATTARD into Butcher, Maeda, NELSON-GAL and Lindberg because ATTARD’s teaching provides “a distinct benefit and improvement over an update server approach” (ATTARD, para [0036]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Maeda and NELSON-GAL as applied to claim 7, in further view of Datta et al (US 20090260004 A1, hereinafter, “Datta”).

Regarding claim 14, Butcher as modified by Maeda, NELSON-GAL teaches The one or more non-transitory computer readable media of claim 7, but does not explicitly teach wherein the instructions further cause the service domain to: 
identify, based on communications with one or more geographically close service domains, additional items included in the upgrade package which are different from items located at a local memory of the one or more geographically close service domains; 
download, from the storage service, using the access credentials, the additional items; and 30 4815-0000-2516\7Docket No. PAT-1143/P288373.US.03 
provide the additional items to the one or more geographically close service domains.
Datta teaches 
wherein the instructions further cause the service domain to: 
identify, based on communications with one or more geographically close service domains, additional items included in the upgrade package which are different from items located at a local memory of the one or more geographically close service domains (Fig. 6, steps 702, 704, and 706, corresponding text in para [0074[); 
download, from the storage service, using the access credentials, the additional items (para [0074], “…At step 708, the method comprises sending a list of package locations to mobile computing device 100 for download from repository 318…” wherein the package locations read on access credentials); and 30 4815-0000-2516\7Docket No. PAT-1143/P288373.US.03 
provide the additional items to the one or more geographically close service domains (para [0074], “…At step 710, repository 318 receives a request from device 100 to download packages for installation on device 100, for example by receiving package locations or resource locators, and downloads the packages…”).
The combination of Butcher, Maeda and NELSON-GAL along with Datta are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butcher, Maeda, NELSON-GAL and Datta before him/her before the effective filing date of the claimed invention, to incorporate the features of Datta into Butcher, Maeda and NELSON-GAL because Datta’s teaching provides advantages over prior art by updating computer program on a package by package level (Datta, para [0051]).

Regarding claim 15, Butcher as modified by Maeda, NELSON-GAL and Datta teaches The one or more non-transitory computer readable media of claim 14, Datta further teaches wherein the one or more geographically close service domains communicate with the service domain using a wide area network including the service domain (Fig. 3, wherein device 100 reads on the one or more geographically close service domain, and software repository 318 reads on the service domain, para [0027], “Device 100 may be configured to provide voice and/or data communications functionality through wireless access points ("WAPs") in accordance with different types of wireless network systems. …. Examples of wireless network systems may further include …, wireless wide area network ("WWAN") system (e.g., a cellular network), and so forth.” For motivation to combine, please refer to office action regarding claim 14).

Claims 16, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (US 20210067607 A1, hereinafter “Gardner”) in view of NELSON-GAL et al (US 20210044579 A1, hereinafter, “NELSON-GAL”), Butcher et al (US 20160202964 A1, hereinafter, “Butcher”) and Maeda et al (US 20100175061 A1, hereinafter, “Maeda”).

Regarding claim 16, Gardner teaches A method for managing software upgrades at a service domain, the method comprising: 
generating an upgrade package for a software stack executing at the service domain (para [0117], “…The system 400 may look up or generate an update package 434 for the identified potential correction 426….”); 
storing the upgrade package for the software stack at a storage service (para [0122], “The data storage 412 stores workflow libraries 414 and a set of existing update packages 432….”); 
identifying the service domain as eligible for upgrade based on the software stack and state information about the service domain stored at a cloud manager (para [0117], “…The system 400 may analyze the server environment information 408 to identify server environment conditions 422, …. The system 400 may look up or generate an update package 434 for the identified potential correction 426. The update package 434 may contain software, an installer, one or more workflows, a software agent (e.g., agent software discussed below), etc….” wherein server environment information includes state information, and the update package contains software suggests that the server condition that is identified involves software, refer to para [0127],); 
Gardner does not explicitly teach
receiving a command at the cloud manager from a user to upgrade the service domain such that the software stack executing at the service domain includes software of the upgrade package; 
initiating upgrade of the service domain by providing the service domain with access credentials comprising an access key ID to the storage service, wherein the service domain manages upgrade by downloading at least a portion of the upgrade package from the storage service; 
updating the state information about the service domain responsive to communications from the service domain to the cloud manager that upgrade on the service domain was successful.
NELSON-GAL teaches 
receiving a command at the cloud manager from a user to upgrade the service domain such that the software stack executing at the service domain includes software of the upgrade package (para [0138], “…This may be accomplished via the proxy agent component requesting, receiving, and relaying information identifying the current firmware version of a passive device before and after the upgrade/update installation….” wherein requesting current firmware version before upgrade reads on receiving a command at the cloud manager from a user to upgrade); 
updating the state information about the service domain responsive to communications from the service domain to the cloud manager that upgrade on the service domain was successful (para [0091], “…The CUS 202 component may receive and use the feedback to update the result counts 412 IE of the firmware profile 400 IE and perform other similar operations.”).
Gardner and NELSON-GAL are analogous art because both deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner and NELSON-GAL before him/her before the effective filing date of the claimed invention, to incorporate the features of NELSON-GAL into Gardner because NELSON-GAL’s teaching provides an improved solution over prior art (NELSON-GAL, para [0003-0004]).
Neither Gardner nor NELSON-GAL explicitly teaches 
initiating upgrade of the service domain by providing the service domain with access credentials comprising an access key ID to the storage service, wherein the service domain manages upgrade by downloading at least a portion of the upgrade package from the storage service; 
Butcher teaches 
initiating upgrade of the service domain by providing the service domain with access credentials [comprising an access key ID] to the storage service, wherein the service domain manages upgrade by downloading at least a portion of the upgrade package from the storage service (para [0035], “…instruction metadata payload 590 may also include locator information 594 in the form of a locator table (Table 2) that includes payload binary image identifier information (ImageTypeID identifies the Firmware image to be updated) for a given binary image 453 (e.g., firmware payload component A, new version firmware payload component B*, new firmware payload component C), together with its corresponding local or remote storage location (e.g., network storage path name, local storage path name, directory tree, etc.), e.g., stored in update package 452 on external network storage 450 in this example.….” wherein remote storage location reads on access credentials. Fig. 6 step 612 shows download/retrieve identified binary image which reads on downloading at least a portion of the upgrade package); 
The combination of Gardner and NELSON-GAL along with Butcher are analogous art because both deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL and Butcher before him/her before the effective filing date of the claimed invention, to incorporate the features of Butcher into Gardner and NELSON-GAL because Butcher’s teaching provides advantages over prior art (Butcher, para [0011]).
None of Gardner, NELSON-GAL and Butcher explicitly teaches 
(initiating upgrade of the service domain by providing the service domain with access credentials) [comprising an access key ID] (to the storage service, wherein the service domain manages upgrade by downloading at least a portion of the upgrade package from the storage service);
Maeda teaches 
(initiating upgrade of the service domain by providing the service domain with access credentials) [comprising an access key ID] (…) (para [0201], “…, and then transmits the acquired 
access information acquisition key to the install modules that have issued the acquisition request.”);
The combination of Gardner, NELSON-GAL and Butcher along with Maeda are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL, Butcher and Maeda before him/her before the effective filing date of the claimed invention, to incorporate the features of Maeda into Gardner, NELSON-GAL and Butcher because “it is possible to reduce the risk that secret data included in the application will be leaked outside” (Maeda, para [0011]).

Regarding claim 18, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 16, NELSON-GAL further teaches wherein the state information is stored at a state management database of the cloud manager including state information associated with a plurality of service domains in communication with the cloud manager (Fig. 4, the firmware profile reads on a state management database, and each device reads on a service domain. For motivation to combine, please refer to office action regarding claim 16).

Regarding claim 21, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 16, Gardner further teaches wherein the identification of the service domain as eligible for upgrade is further based on information about software installed at the service domain (para [0117], “…The system 400 may analyze the server environment information 408 to identify server environment conditions 422, …. The system 400 may look up or generate an update package 434 for the identified potential correction 426.” para [0127] teaches that “the server environment information 408 includes …, a current software version of the server environment, an update history of the server environment, etc.”).

Regarding claim 22, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 16, NELSON-GAL further teaches further comprising: 
updating the state information about the service domain responsive to communications from the service domain to the cloud manager that the upgrade package was successfully downloaded to the service domain (para [0152], “…the processor may generate feedback information, which may indicate whether the firmware file was sent to the passive device and/or include the state transition information pulled from the passive device.” para [0091], “…The CUS 202 component may receive and use the feedback to update the result counts 412 IE of the firmware profile 400 IE and perform other similar operations.” For motivation to combine, please refer to office action regarding claim 16).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of NELSON-GAL, Butcher and Maeda as applied to claim 16, in further view of Mahajan et al (US 20160098265 A1, hereinafter, “Mahajan”).

Regarding claim 17, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 16, but does not explicitly teach wherein generating the upgrade package comprises confirming compatibility between a plurality of software elements forming the software stack of the upgrade package.
Mahajan teaches 
wherein generating the upgrade package comprises confirming compatibility between a plurality of software elements forming the software stack of the upgrade package (para [0006], “…perform the verification and the selection iteratively for each of the dependent modules in the initial set until the dependent modules are compatible with the updated version of the application, wherein the iterative verification and selection updating the modified set; associate modified set of dependent modules to the updated version of the application,…”).
The combination of Gardner, NELSON-GAL, Butcher and Maeda along with Mahajan are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL, Butcher, Maeda and Mahajan before him/her before the effective filing date of the claimed invention, to incorporate the features of Mahajan into Gardner, NELSON-GAL, Butcher and Maeda because Mahajan’s teaching provides improvement over prior art (Mahajan, para [0204]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of NELSON-GAL, Butcher and Maeda as applied to claim 18, in further view of Dhanabalan et al (US 20190342182 A1, hereinafter, “Dhanabalan”).

Regarding claim 19, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 18, but does not explicitly teach wherein the method further includes displaying state information for the plurality of service domains in communication with the cloud manager.  
Dhanabalan teaches 
wherein the method further includes displaying state information for the plurality of service domains in communication with the cloud manager (para [0024], “…the server computing device 102 may generate a graphical user-interface for display to a user that (e.g., at a IoT device or other client device) visualizes the various IoT devices and clusters capable of upgrade….”);
The combination of Gardner, NELSON-GAL, Butcher and Maeda along with Dhanabalan are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL, Butcher, Maeda and Dhanabalan before him/her before the effective filing date of the claimed invention, to incorporate the features of Dhanabalan into Gardner, NELSON-GAL, Butcher and Maeda because Dhanabalan’s teaching “automatically identifies the most efficient times to upgrade software” (Dhanabalan, Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of NELSON-GAL, Butcher and Maeda as applied to claim 18, in further view of SARKAR et al (US 20200097274 A1, hereinafter, “SARKAR”).

Regarding claim 20, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 18, but does not explicitly teach wherein the plurality of service domains in communication with the cloud manager include one or more computing cluster service domains and one or more cloud computing system service domains.
SARKAR teaches 
wherein the plurality of service domains in communication with the cloud manager include one or more computing cluster service domains and one or more cloud computing system service domains (para [0025], “…The cluster 402 is located at a network edge between a LAN 406 and a cloud service 408,…”).
The combination of Gardner, NELSON-GAL, Butcher and Maeda along with SARKAR are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL, Butcher, Maeda and SARKAR before him/her before the effective filing date of the claimed invention, to incorporate the features of SARKAR into Gardner, NELSON-GAL, Butcher and Maeda because SARKAR’s teaching solves disadvantages of prior art (SARKAR, para [0004]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of NELSON-GAL, Butcher and Maeda as applied to claim 16, in further view of LEE et al (US 20200092789 A1, hereinafter, “LEE”).

Regarding claim 23, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 16, but does not explicitly teach further comprising: 
displaying, via a manager interface in communication with the cloud manager, a status of the service domain based on the state information about the service domain.
LEE teaches 
further comprising: 
displaying, via a manager interface in communication with the cloud manager, a status of the service domain based on the state information about the service domain (para [0068], “The download information of the update file may include information related to corresponding software, an update file name, a total time required for downloading, an elapsed time, a remaining time, a total size of the update file, a downloaded file size, and a remaining file size, and further include a downloading date. The download information may be displayed as a progress bar.”).
The combination of Gardner, NELSON-GAL, Butcher and Maeda along with LEE are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL, Butcher, Maeda and LEE before him/her before the effective filing date of the claimed invention, to incorporate the features of LEE into Gardner, NELSON-GAL, Butcher and Maeda because LEE’s teaching provide techniques for showing progress of update downloading so the user is aware of where the downloading process is (LEE, para [0068]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of NELSON-GAL, Butcher and Maeda as applied to claim 16, in further view of Suarez et al (US 20170180346 A1, hereinafter, “Suarez”).

Regarding claim 24, Gardner as modified by NELSON-GAL, Butcher and Maeda teaches The method of claim 16, but does not explicitly teach wherein the storage service includes a container registry and a data repository, wherein initiating upgrade of the service domain comprises: 
providing a first access credential to the service domain, the first access credential providing access to the container registry; and 
providing a second access credential to the service domain, the second access credential providing access to the data repository.
Suarez teaches 
wherein the storage service includes a container registry and a data repository (para [0021], “…a system including a container registry comprising one or more repositories…”), wherein initiating upgrade of the service domain comprises: 
providing a first access credential to the service domain, the first access credential providing access to the container registry (para [0074], “…The container registry proxy 662 may have access to a key management service, such as the key management service 220, for decrypting and obtaining information from the authorization token, such as credentials and/or additional information about the customer and/or the customer account…” this paragraph suggests that to access the registry access credentials are required, hence makes the claim feature obvious), and 
providing a second access credential to the service domain, the second access credential providing access to the data repository (para [0061], “…a customer associated with a repository may request that the repository be scanned for the presence of specified credentials (e.g., such as if an application were compiled with hardcoded access credentials)….” this paragraph suggests that to the data repository, access credentials are required, hence makes the claim feature obvious).
The combination of Gardner, NELSON-GAL, Butcher and Maeda along with Suarez are analogous art because all deal with updating software or firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, NELSON-GAL, Butcher, Maeda and Suarez before him/her before the effective filing date of the claimed invention, to incorporate the features of Suarez into Gardner, NELSON-GAL, Butcher and Maeda because Suarez’s teaching improves the efficiency of computing systems (Suarez, para [0025]).

Response to Arguments
Applicant's arguments regarding art rejections filed 5/10/2022 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishikawa is cited for teaching transmitting to the network device, access information regarding access to the software management system.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192



/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192